Case 13-37099        Doc 50     Filed 12/31/18     Entered 12/31/18 17:02:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 37099
         William L Murray
         Arlene Murray
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/19/2013.

         2) The plan was confirmed on 12/17/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/13/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $36,458.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-37099             Doc 50           Filed 12/31/18    Entered 12/31/18 17:02:59                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $55,123.00
           Less amount refunded to debtor                                  $235.73

 NET RECEIPTS:                                                                                             $54,887.27


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $2,265.73
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,265.73

 Attorney fees paid and disclosed by debtor:                          $1,500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                         Class    Scheduled      Asserted         Allowed         Paid         Paid
 All Credit Lenders                        Unsecured           0.00        527.00           527.00          16.87       0.00
 Altair OH XIII LLC                        Unsecured         584.00        553.86           553.86        364.81        0.00
 Altair OH XIII LLC                        Unsecured      2,737.00       2,912.01         2,912.01      1,918.05        0.00
 American Express                          Unsecured          70.00           NA               NA            0.00       0.00
 American Express                          Unsecured         722.44           NA               NA            0.00       0.00
 American InfoSource LP                    Unsecured         792.00        862.95           862.95        568.40        0.00
 American InfoSource LP                    Unsecured         404.00        425.09           425.09        279.99        0.00
 American InfoSource LP                    Unsecured           0.00      1,214.88         1,214.88        800.21        0.00
 American InfoSource LP                    Unsecured      1,081.00       1,130.61         1,130.61        744.70        0.00
 Amerimark Premier                         Unsecured         104.21           NA               NA            0.00       0.00
 Aspire Visa                               Unsecured         850.00           NA               NA            0.00       0.00
 Barclays Bank of Delaware                 Unsecured         335.00           NA               NA            0.00       0.00
 Cardmember Services                       Unsecured         819.09           NA               NA            0.00       0.00
 Cardmember Services                       Unsecured         987.11           NA               NA            0.00       0.00
 Cash Call                                 Unsecured      3,315.00            NA               NA            0.00       0.00
 CashCall Inc                              Unsecured      1,811.00       1,291.77         1,291.77          45.43       0.00
 Ccs/First National Bank                   Unsecured         463.00           NA               NA            0.00       0.00
 Chase Automotive Finance                  Unsecured           0.00           NA               NA            0.00       0.00
 Chase Card Services                       Unsecured         833.10           NA               NA            0.00       0.00
 CMK Investments Inc dba All Credit Lend   Unsecured         610.25           NA               NA            0.00       0.00
 Continental Finance Ll                    Unsecured         238.00           NA               NA            0.00       0.00
 Direct Charge                             Unsecured           0.00        687.89           687.89        453.09        0.00
 Dsrm National Bank                        Unsecured         185.00           NA               NA            0.00       0.00
 Dsrm National Bank                        Unsecured         171.00           NA               NA            0.00       0.00
 EPMG Of Illinois                          Unsecured           0.00         62.18            62.18          40.96       0.00
 Everest Cash Advance                      Unsecured         300.00           NA               NA            0.00       0.00
 Fingerhut                                 Unsecured         577.00           NA               NA            0.00       0.00
 First National Credit Card                Unsecured         387.83           NA               NA            0.00       0.00
 First Premier Bank                        Unsecured      1,160.00            NA               NA            0.00       0.00
 GM Financial                              Unsecured           0.00           NA               NA            0.00       0.00
 HSBC Card Services                        Unsecured         768.52           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-37099            Doc 50        Filed 12/31/18    Entered 12/31/18 17:02:59             Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted      Allowed        Paid         Paid
 HSBC Card Services                    Unsecured           0.00           NA           NA            0.00       0.00
 HSBC Card Services                    Unsecured      1,120.00            NA           NA            0.00       0.00
 HSBC Card Services                    Unsecured           0.00           NA           NA            0.00       0.00
 Internal Revenue Service              Priority       4,000.00       2,910.53     2,910.53      2,910.53        0.00
 Internal Revenue Service              Unsecured           0.00        127.61       127.61          84.05       0.00
 Jefferson Capital Systems LLC         Unsecured         386.00        487.99       487.99        321.42        0.00
 Jefferson Capital Systems LLC         Unsecured         552.00        591.32       591.32        389.48        0.00
 Juniper Bank                          Unsecured           0.00           NA           NA            0.00       0.00
 Magnum Cash Advance                   Unsecured         800.00           NA           NA            0.00       0.00
 Metro Anesthesia Consultants          Unsecured          49.83           NA           NA            0.00       0.00
 Midnight Velvet                       Unsecured         232.14        186.32       186.32        122.72        0.00
 Multi Loan Source                     Unsecured         400.00           NA           NA            0.00       0.00
 Nissan Motor Acceptance Corporation   Secured       22,000.00     22,055.27     22,000.00     22,000.00     560.94
 Nissan Motor Acceptance Corporation   Unsecured            NA           0.00        55.27          36.40       0.00
 Portfolio Recovery Associates         Unsecured         967.00        967.68       967.68        637.38        0.00
 Portfolio Recovery Associates         Unsecured      1,166.00       1,245.26     1,245.26        820.22        0.00
 Portfolio Recovery Associates         Unsecured      2,144.00       2,404.98     2,404.98      1,584.09        0.00
 Portfolio Recovery Associates         Unsecured      1,006.00       1,193.45     1,193.45        786.09        0.00
 Premier Bankcard                      Unsecured      1,212.00       1,238.59     1,238.59        815.82        0.00
 Premier Bankcard                      Unsecured      1,150.00       1,175.58     1,175.58        774.32        0.00
 Premier Bankcard                      Unsecured         998.00        998.00       998.00        657.35        0.00
 Premier Bankcard                      Unsecured           0.00      1,160.75     1,160.75           0.00       0.00
 Professional Recovery Services        Unsecured      2,991.15            NA           NA            0.00       0.00
 Quantum3 Group                        Unsecured           0.00      3,278.78     3,278.78      2,159.63        0.00
 Quantum3 Group                        Unsecured      2,750.00       3,116.04     3,116.04      2,052.44        0.00
 Quick Click Loans                     Unsecured         503.90        574.44       574.44        378.37        0.00
 Resurgent Capital Services            Unsecured      3,094.00       2,716.49     2,716.49      1,789.27        0.00
 Resurgent Capital Services            Unsecured      2,784.00       2,424.14     2,424.14      1,596.71        0.00
 Resurgent Capital Services            Unsecured      2,428.00       2,630.56     2,630.56      1,732.67        0.00
 Resurgent Capital Services            Unsecured      1,583.00       1,805.37     1,805.37      1,189.14        0.00
 Rushmore Service Center               Unsecured      1,160.75            NA           NA            0.00       0.00
 Seventh Avenue                        Unsecured         925.00        925.22       925.22        609.41        0.00
 Stoneberry                            Unsecured         105.15           NA           NA            0.00       0.00
 The Stoneberry Catalog                Unsecured          23.89           NA           NA            0.00       0.00
 Thorek Memorial Hospital              Unsecured          58.19           NA           NA            0.00       0.00
 United Cash Loan                      Unsecured         300.00           NA           NA            0.00       0.00
 Uptown Cash                           Unsecured      1,143.80            NA           NA            0.00       0.00
 US Fast Cash                          Unsecured         250.00           NA           NA            0.00       0.00
 Wells Fargo Auto Finance              Secured        1,400.00       1,380.06     1,380.06      1,380.06        0.52




UST Form 101-13-FR-S (9/1/2009)
Case 13-37099        Doc 50      Filed 12/31/18     Entered 12/31/18 17:02:59             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $23,380.06         $23,380.06           $561.46
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $23,380.06         $23,380.06           $561.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,910.53          $2,910.53              $0.00
 TOTAL PRIORITY:                                          $2,910.53          $2,910.53              $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,972.08         $23,769.49              $0.00


 Disbursements:

         Expenses of Administration                             $4,265.73
         Disbursements to Creditors                            $50,621.54

 TOTAL DISBURSEMENTS :                                                                     $54,887.27


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
